Citation Nr: 1141138	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for corneal scar in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2011, the Veteran and his spouse presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2011, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran's claims file has been rebuilt.  Aside from some service treatment records, there is nothing in the claims file, such as a copy of any prior rating decision(s) and possible VA examination(s) and VA treatment records, to assist the Board with reviewing the medical history of the service-connected corneal scar of the left eye.  There is a conflict in the record in that the November 2009 rating decision on appeal shows that the 10 percent evaluation for corneal scar in the left eye has been in effect since December 1, 2007.  However, in a VA Form 20-8270, C&P Master Record - Audit Writeout, it shows that the 10 percent evaluation has been in effect since December 1, 1998.  This leads the Board to conclude that there are at least approximately 10 years of records that are missing from the claims file.  While the Board understands that it is possible that not all the records may be available, an attempt to rebuild the file based on what records are available must be accomplished.  The issue before the Board involves a claim for increase, and a history of the disability is important in determining the current severity of the service-connected disability.  See 38 C.F.R. § 4.1 (2011) ("It is thus essential, both in the examiner and in the evaluation of the disability, that each disability be viewed in relation to its history.").

Of record are VA treatment records from the Central Arkansas VA Medical Center consisting of December 1994 and January 1996 surgical reports and then treatment records and VA examinations from 2009 and 2010.  The Board will request that the RO/AMC ask for records from the Central Arkansas VA Medical Center from 1990 to the present.  The December 1994 and January 1996 VA medical records show the Veteran underwent eye surgery (the 1994 record indicates it involved the right eye, the 1996 does not indicate which eye was involved).  The Board finds that it is highly likely that the Veteran was a patient at this hospital before the December 1994 eye surgery, which is why it will request that VA treatment records, including any VA examinations, from January 1990 to the present be obtained and associated with the claims file.  If any of the records indicate that the Veteran was receiving VA treatment prior to January 1990, those records must be obtained as well.  

The RO/AMC should ask the Veteran if he has received treatment at any other VA facility (other than the Central Arkansas VA Medical Center) for his eyes to determine if records need to be requested from another VA facility.  The RO/AMC should also ask the Veteran if he has received treatment from any private facility or doctor for his eyes prior to 2009.

Besides asking the RO/AMC to attempt to obtain records, the Board will also ask the Veteran to submit whatever records he has in his possession that pertain to the service-connected corneal scar in the left eye.  For example, the Veteran should check to see if he has any of the notification letters or rating decisions showing the award of benefits or the continuance of the 10 percent evaluation (if applicable) or any private medical records prior to 2009 pertaining to treatment for his eyes.  He should also identify where and when he was hospitalized in service and the RO should attempt to obtain those records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him where and when he has received treatment for his eyes over the years either privately or with VA.  If the Veteran has any of these records in his possession, he is requested to submit them.  Additionally, ask the Veteran if he has any prior letter(s) sent to him by VA, such as prior notification(s) of past rating decision(s), when service connection was awarded or for any claim for increase he submitted prior to 2009.  If the Veteran has any such record(s), he is requested to submit copies.  He should also be asked to identify where and when he was hospitalized for the eye injury in service and the RO/AMC should then attempt to obtain those records.  

2.  Regardless of the Veteran's response, request all VA treatment records, including any VA examination(s), from the Central Arkansas VA Medical Center pertaining to treatment for the eyes from January 1990 to the present.  If the records indicate that the Veteran received treatment prior to January 1990, an attempt to obtain earlier records must be made.

3.  Attempt to obtain copies of any rating decision(s) and any other relevant documents in connection with the Veteran's prior claim(s) pertaining to the left eye.  The RO/AMC should search any and all databases to obtain copies of the prior rating decision(s).  If copies cannot be obtained, the RO/AMC should explain why such records are unavailable.

4.  After all the above records have been assembled to the extent possible, schedule the Veteran for a VA eye examination by an ophthalmologist who has not examined the Veteran previously.  If there is only one VA ophthalmologist at the Central Arkansas VA Medical Center (and this examiner is the one who examined the Veteran in 2009), then schedule the Veteran to be examined on a fee basis by a private ophthalmologist.  A copy of the claims folder and this remand should be provided to the examiner, and the examiner is asked to review the claims file.  The examiner should provide the visual acuity in each eye.  The examiner is informed of the following facts and is asked to answer the following question:

* Right now, the Board does not have any medical evidence of the Veteran's visual acuity prior to August 2009.  The Board has requested that VA obtain medical records prior to 2009, so please check the record to see if any additional medical evidence has been obtained and associated with the claims file.

* The Veteran sustained an injury to his left eye in approximately 1960, which left a scar on his cornea.  A Statement of Physical Condition shows that the Veteran verified that since the August 1960 Report of Medical Examination, his medical condition had changed to the extent that he had a foreign body removed from his left eye, was hospitalized for three weeks, and was still unable to make out small objects and writing.  (This record is located in the white envelope.)  Thus, the Veteran has had a scar in his left eye since approximately 1960.  He is service connected for a corneal scar in the left eye.  

* In 1998, he was awarded a 10 percent evaluation for the corneal scar in the left eye.

* An August 2009 private medical record shows that the Veteran's visual acuity in the left eye was 20/400.

* An October 2009 VA examination report shows that the Veteran's visual acuity in the left eye was 20/200.

* In a November 2009 rating decision, the RO awarded a 20 percent evaluation for the corneal scar in the left eye based upon a worsening of the Veteran's visual acuity.

* A June 2010 VA examination report shows that the Veteran's visual acuity in the left eye was 20/400.

* In an August 2011 letter, a private ophthalmologist stated that the Veteran's visual acuity in the left eye in March 2011 was "count fingers."

The question the Board would like you to answer is:

	While the Board does not have a report of the Veteran's visual acuity prior to 2009, between 2009 and 2011, the Veteran's visual acuity has gone from either 20/200 or 20/400 to "count fingers."  Is the significant decrease in the visual acuity from 2009 to 2011 based on either the in-service injury or the residual scar?  Please answer the question based upon medical principles and evidence in the claims file.  Again, there may be more medical facts upon which to base your opinion, so please be sure to review evidence received after October 2011, as the Board has requested medical records as far back as 1990, which may have shown what the Veteran's visual acuity was at that time, in which case, the examiner should address a worsening, if shown, of the visual acuity from 1998 to 2011.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Following completion of the above development requested, take any other development action deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

